﻿The just recognition by all delegations of your high qualities, Sir, is the most eloquent proof of the wisdom of the African States which put forward your candidacy and, in turn, of this Assembly, which elected you by acclamation as its President for this session. I am convinced that you will be able to render a most distinguished service to the international community, as you have already done in other offices, and am therefore very pleased, on behalf of the delegation of El Salvador, to congratulate you whole-heartedly.
297.	The delegation of El Salvador would like to express on this occasion its appreciation and congratulations to Mr. Indalecio Lievano Aguirre, a distinguished son of Colombia, for the wisdom, tact and moderation with which he performed the tasks of the presidency of this Assembly at all times during its thirty-third session.
298.	We should also like once again to express our appreciation to the Secretary-General for his constant contribution to the achievement of the objectives of the Organization through tireless efforts, not only here at Headquarters but also in the countries and regions where the most serious situations of crisis and conflict exist. We express our gratitude to him and his colleagues for the diligence and efficiency with which they are carrying out their difficult administrative tasks.
299.	In keeping with the decisions adopted at the beginning of this session on the basis of the wise recommendations which our Secretary-General formulated in his report of 13 June last on the problem of the rationalization of the procedures and organization of the General Assembly, I intend to be very concise and to take up only some of the aspects of the international situation. I hope thus to contribute to saving the time and money of the Organization and, hence, that of each and every one of its Members.
300.	It is with joy that we welcome the admission of Saint Lucia, a Caribbean country belonging to our American regional group, which was admitted to membership in the United Nations by acclamation at the last meeting of this session on 18 September. On behalf of the people and Government of El Salvador, it is my pleasant duty to extend to the representatives of Saint Lucia our warmest welcome and offer to them our friendship and co-operation.
301.	There are very few events that have occurred during the Organization's 33 years' existence that are as important and encouraging as the historic visit of His Holiness Pope John Paul II and his most eloquent statement made to this Assembly on 2 October. His appeal for peace, understanding and solidarity among individuals and nations constitutes the greatest incentive for our Organization in its efforts to strengthen peace and to promote the development of all and their mutual understanding.
302.	As the representative of a people whose vast majority is of the Catholic Faith, I should like to thank the Holy Father for his lofty message from this very rostrum and in all places and on all occasions where he has fervently exalted the values of the human being and prayed for our prosperity and happiness.
303.	The Government of El Salvador is pleased to congratulate most warmly the brotherly people of Panama and their Government on the implementation on 1 October 1979 of the new Panama Canal Treaties which, following a long and painstaking negotiation and thanks to the goodwill of the United States of America, now return to that Republic of the isthmus the full exercise of its sovereignty over a considerable portion of its territory and guarantee its permanent neutrality. This is indeed an historic event of the greatest meaning, received with great joy by all Latin Americans and applauded by the international community as a victory of diplomacy and law.
304.	The Government which I have the honour of representing maintains the traditional policy of the Republic of El Salvador, one of the founding States of this world Organization, namely, a firm adherence to the purposes and principles set forth in the Charter.
305.	Among the objectives of the United Nations is that of encouraging international co-operation and, in that context, contributing to a solution of economic and humanitarian problems that exist.
306.	The serious and regrettable consequences of events that have taken place in this Hemisphere during the last year have indicated the urgent need for the co-operation of the United Nations and other international organizations.
307.	ECLA was diligent in elaborating and circulating, in August of this year, a report on the economic repercussions of the recent political events in Nicaragua, a valuable document which served as a basis for the Committee of the Whole of ECLA to consider the urgent problem of the reconstruction of that country.
308.	El Salvador has felt and continues to feel as its own the suffering of our brothers the people of Nicaragua caused by a bloody and prolonged struggle which took place in tragic circumstances. Our Government has done everything within its power to assist the people of Nicaragua in this emergency; it has contributed and is prepared to continue to contribute to the international efforts undertaken for its reconstruction and recovery. It actively participated in the meeting of the Plenary Committee of ECLA and in the initiative for the inclusion in the agenda of this Assembly session of item 124 entitled "Assistance for the reconstruction of Nicaragua''. It will take part in the consideration of that item with the firm desire to ensure that assistance is given that is commensurate with the human and material losses resulting from the conflict and with the size of the programmes the Government of Nicaragua intends to undertake in its task of reconstruction.
309.	Just as painful has been the destruction and loss of life caused by the forces of nature in two other countries in our region—Dominica and the Dominican Republic. In the same spirit of brotherly solidarity, El Salvador has offered its co-operation to the Governments of both countries, and it is prepared to do so also in the framework of international organizations.
310.	Development and peace are the major objectives of the United Nations system—which is made up not only of the Organization as such, but of many specialized agencies, whose services we do not always acknowledge and whose real significance we do not always appreciate. We often confine ourselves to pointing an accusing finger at the deficiencies in their activities, without thinking about the positive aspects and the benefits which we ail receive from them.
311.	The Secretary-General in his report on the work of the Organization, issued in mid-September, states:
"It cannot be said that the past year has witnessed
any striking progress on our main problems. Indeed the lack of progress, especially on the economic side' is distinctly disappointing and in strong contrast to the evident urgency of most of the problems." 
This statement by the highest administrative authority in our Organization is confirmed when we observe the persistence of the serious economic and social problems which now face all countries, in greater or lesser degree—rich, poor, large, medium-sized or small countries. These problems, however, most affect those whose development is not very advanced, countries which, by and large, do not have the human, material and technological resources which are necessary effectively to eradicate poverty, ignorance, disease, unemployment, food shortages, the energy crisis and soon- factors which contribute to an increase in internal tensions generated by discontent and disagreement with situations which must be corrected; and for that, international co-operation is required.
312.	As a developing country, El Salvador is greatly interested in the work carried out by the United Nations system as a whole in this field. To give but a few examples, we understand the difficulties which the Economic and Social Council often has to face as well as the obstacles faced by UNDP and ECLA. Nevertheless, these agencies and bodies perform extremely important functions for the benefit of mankind.
313.	The present Government of El Salvador is committed to carrying out an ambitious programme of integral development and improvement through its own efforts and through international and inter-American co-operation, which is referred to as the "national programme of well-being for all". That programme is under way, despite internal agitation and disquiet—which are not conducive to tranquil and successful work in all its aspects.
314.	At the same time as this great work is being carried out in the economic and social fields, through programmes encompassing all the areas of human advancement and development, the Government of El Salvador is envisaging a series of legal and political measures designed to continue to improve and consolidate the mechanisms of democracy so that in the next elections to the Legislative Assembly and the municipal councils, in the entire country, which will be held in March 1980, and in all future elections, the representative will of the people of El Salvador may find channels which will be increasingly adequate to express themselves in full freedom.
315.	Thus, in the effort to safeguard and deepen the democratic system, the Government of El Salvador, and especially the President of the Republic, General Carlos Humberto Romero, has worked in the context of their historic and patriotic responsibility. It is truly a healthy challenge for all the forces of conscience in the country to surmount the many problems that face El Salvador by means of harmonious and civilized solutions.
316.	The Government of El Salvador has invited the OAS to be a worthy witness of this process of genuine and renewed democratization of the political life of El Salvador and to assist us in various procedural aspects of that development. We have requested its valuable co-operation, thus giving clear proof of the seriousness and openness of the intentions of our Government.
317.	All developing countries members of what is known as the Group of 77 are concerned at the fact that no progress has been made in the North-South dialogue because of the notorious resistance of the industrialized countries. All the efforts made so far have failed because of that resistance, as was demonstrated once again in the negotiations which have taken place in the past year as well as in the fifth session of UNCTAD held in Manila, from 7 May to 1 June 1979.
318.	It would seem that the industrialized States of the North are not fully aware of the fact that just as the time came for the eradication of colonial empires, the time has now come for the effective establishment of a new international economic order, characterized by the disappearance of the great inequalities" between the economically powerful countries and the countries which until now have not greatly developed, but which are struggling to improve themselves and can do so only through the elimination of the very privileges and advantages enjoyed by the former, particularly in regard to international trade.
319.	Finally, on 8 April 1979 it was possible in Vienna to arrive at the adoption and signing of the Constitution of UNIDO as a specialized agency, This event constitutes one of the few achievements of the past year.
320.	As at the last session, we must once again express regret at the fact that the Third United Nations Conference on the Law of the Sea has not been able to complete its work. At the eighth session of the Conference, which took place in part at Geneva and in part in New York, relatively little was achieved—particularly during the second part of the session—in the consideration of the integrated composite negotiating text.  In Geneva, at least, a working group existing for the purpose carried out a first revision of the integrated text, while noting that many questions and proposals had not yet been the subject of adequate consideration. In New York, it was not possible to carry out a second revision.
321.	At the end of the session, the general view of groups of delegations was that at the next session, in 1980, the convention on the law of the sea would have to be adopted so that it might be signed as soon as possible in Caracas, Venezuela, as had been agreed. In order to carry out that objective, it was agreed to divide the session into two five-week periods, and a time-table was adopted which, if successful, will culminate with the adoption of the instrument.
322.	While acknowledging that this is an extremely complex and delicate matter, entailing many varied and great interests, we believe that the working method adopted in the "gentlemen's agreement" of 1974" may perhaps not be the most appropriate for the elaboration of an instrument as important as this one. A proof of that is the fact that the first session took place seven years ago and we are still awaiting what may perhaps take place in 1980. The circumstances may have been very different and the number of States much smaller, but the United Nations Charter was worked out and signed in a mere eight months from the preparatory work done at Dumbarton Oaks in 1944 until the final stages of the San Francisco Conference the following year, which lasted barely two months.
323.	With regard to human rights, my delegation would like to repeat the position of its Government with regard to the competence of the bodies established by this Organization and by some regional entities to consider the subject. That competence, in our opinion, represents progress in the development of international law but at the same time we should like to point out that this innovation, introduced in recent times, in no way authorizes States as such to emit judgements outside of the afore-mentioned international or regional bodies on the conduct of the authorities of other countries with regard to human rights—and much less to condemn foreign Governments, which would clearly constitute undue interference in their internal affairs.
324.	The policy followed in that area is all the more unacceptable since it does not take into account the critical situations which specific Governments have to face in dealing with openly subversive movements inspired, prepared and guided from abroad as part of a well-known international conspiracy. Those movements must be rejected by the Governments in question through actions which can hardly be called violations of human rights.
325.	That does not mean that there is no validity in the international concern to ensure that human rights are better protected and practised in the world. But we must understand that that concern should be in the context of the limits of a relation of friendship, realism and constructive coexistence among States.
326.	My Government would like to repeat its position with regard to the problem of the Middle East. El Salvador believes that a just and lasting peace in the region can be achieved only on the basis of the following premises: first, the recognition of the existence of Israel as a State by the Arab countries; then, the satisfaction of the legitimate aspirations of the Arab States, in particular of the Palestinian people. Moreover my country is in favour of the full implementation of the principle of the admissibility of acquiring territory by force and has been consistent with this policy in its international relations, We state that in keeping with our desire for universality in relations, an attribute of State sovereignty, we desire to maintain friendly ties on the basis of mutual respect for all parties to the conflict, and categorically affirm that this does not imply that we are linked with any specific political position of the parties concerned, since the policy followed by the Government of El Salvador is merely the logical corollary of a position of principle. We therefore reject any attempt to link the international conduct of El Salvador with that of any of the States of the Middle East.
327.	The question of Cyprus has persisted for many years, despite the attempts of the United Nations and the tireless efforts of the Secretary-General to find a solution. The talks which the Secretary-General helped to bring about were suspended in their second stage, and, as he states in his report,
, . [an] approach, based on the existing guide 
lines and accords, could lead to a rapid improvement of the situation in the island that . . . would be vastly preferable to continuing to cling to an unsatisfactory and potentially unstable status quo". 
328.	Namibia and Zimbabwe, in southern Africa, also continue to be hotbeds of tension and a source of concern to the United Nations. However, there do not seem to be insuperable difficulties in the way of finding a solution to the problems. In any event, the co-operation of all parties concerned is indispensable. In the specific case of Namibia, the plan of action of the Security Council offers good prospects, and we hope that it will be implemented.
329.	In the cases which I have mentioned and in many others the peace-keeping operations decided upon by the Security Council or the General Assembly can and in fact do play a very important role. This is an international activity which, although unknown in earlier times, has emerged in the United Nations, and makes it possible for the Organization effectively to carry out one of its primary roles.
330.	The procedure of mediation which the Republic of El Salvador and the Republic of Honduras adopted to solve their problems, in existence since the 1969 conflict, continued to develop successfully under the wise leadership of the mediator, Mr. Jose Luis Bustamante y Rivero, who has had the co-operation and the full political will of the two countries and of their respective Governments.
331.	Along with mediation, and acting in the context of the procedures contemplated in the Agreement which led to the adoption of that means of peaceful solution, representatives of the Governments of both countries have held several meetings where, by means of agreement or direct negotiation, it may be possible to bring about the success of the final objective with the help of a mediator, that is, the signing of a general treaty that will put an end to the outstanding problems. My country would like to reaffirm its commitment to peace and its desire to live in peace and harmony with its sister republics of Central America.
332.	The Sixth Conference of the Heads of State and Government of the Non-Aligned Countries was held recently in Havana, the Republic of Cuba. My country, in the use and exercise of its status as an observer, attended that great forum of the developing world, sharing the thoughts vividly expressed by other participating countries designed to preserve the philosophical principles and fundamental axioms of those who established the non-aligned movement.
333.	The problem of Belize has not yet been solved. In this connexion, the Government of El Salvador is firm in its well-known view that, by means of procedures for the peaceful settlement of disputes as laid down in international law, it will be possible to arrive at a negotiated solution that will satisfactorily reconcile the rights of Guatemala with the vital interests of the people of Belize.
334.	To say that disarmament is a problem of transcendental significance for the whole world and a constant cause of concern for the United Nations is a truism. Even more dangerous than conventional wars of limited scope is the truly grave risk of a nuclear war whose consequences would be catastrophic not only for the warring parties but for all mankind. It is on the two super-Powers, therefore, that depends basically the solution of the disarmament problem in its various and complex manifestations.
335.	The Assembly has on its agenda for this session many items on the activities of our Organization in the field of disarmament, many of which should perhaps be considered by the First Committee in working groups set up on the basis of affinity of aim.
336.	Of special interest are the reports submitted by the Committee on Disarmament and the Disarmament Commission. The latter, as a deliberative body in this matter, made up of all the States Members of the Organization, in referring in its report to the elements of a comprehensive programme of disarmament included important considerations that I should like to emphasize. The Commission stated among other things that:
"8. The immediate objective of a comprehensive programme of disarmament should be to maintain and further the momentum generated by the tenth special session of the General Assembly devoted to disarmament, to initiate and expedite urgent negotiations on halting the arms race in all its aspects, to open a process of genuine disarmament on an inter-nationally agreed basis and to increase international confidence and relaxation of international tension.
"11. During the first stage of the implementation of the comprehensive programme of disarmament, special attention should be given to the immediate cessation of the nuclear arms race and the removal of the threat of a nuclear war." 
337.	Regarding disarmament measures, the Commission has in view the prohibition of nuclear weapons, the cessation of the nuclear arms race in all its aspects, the cessation of the conventional arms race and the prohibition or restriction of the use of certain conventional weapons, including those which may cause unnecessary suffering or have indiscriminate effects.
338.	The United States of America and the Soviet Union subscribed in the course of the past year at the conclusion of the second round of SALT 11 to the Treaty on the Limitation of Strategic Offensive Arms. Its aim, upon coming into force and being implemented in good faith by both parties, is to mitigate the well-grounded fears of total destruction that keep both those countries and the rest of the planet in a constant state of perfectly understandable anxiety.
339.	While the United Nations has not fully achieved all the major objectives that led to its creation over three decades ago, no one can deny that it is carrying out an invaluable mission in this contemporary world characterized by the discontent, non-conformity and even the despair of many peoples faced with obstacles that impede or prevent the realization of their aspirations for independence or for genuine economic and social improvement. In many parts of the world this results in conflicts and often in regional armed disputes which undermine the security of States and jeopardize international peace.
340.	Nevertheless, this Organization and the various specialized agencies of the United Nations system constitute the most adequate instruments for patiently seeking a solution of the major problems that affect, oppress and afflict mankind.
341.	In concluding my statement I should like most solemnly to repeat the desire of my Government to base its conduct on the principles of law and its unshakeable faith in the United Nations as the supreme forum where the most important questions of the individual and social life of human beings and of relations between States should be and are being discussed.